          Case 1:20-cv-02286-MKV Document 19 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 DILSHAD ARA,                                                       DOC #:
                                                                    DATE FILED: 9/17/2020
                            Plaintiff,
                                                                 1:20-cv-2286 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 ASTORIA QUEENS ENTERPRISES,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties “advis[ing] the Court that the parties

have reached a settlement agreement in principle” [ECF #17]. Accordingly, IT IS HEREBY

ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s calendar if the application to restore the

action is made by October 19, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                       _________________________________
Date: September 17, 2020                               MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge




                                                  1
